Nicor Inc.
Form 8-K
Exhibit 10.11
 

 
 
 
 
 
 

 
Nicor Gas Supplementary Retirement Plan
 
(As Amended And Restated for Post-2004 Benefits, Effective January 1, 2008)
 


 


 
 
 


 


 


 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
 
Page
 
 
SECTION 1 GENERAL
- 1 - 

 
 
1.1
History, Purpose and Effective Date 
- 1 -

 
1.2
Source of Benefit Payments 
- 1 -

 
1.3
Applicable Laws 
- 2 -

 
1.4
Gender and Number 
- 2 -

 
1.5
Notices 
- 2 -

 
1.6
Action by Employers 
- 2 -

 
1.7
Limitations on Provisions 
- 2 -

 
1.8
Claims and Review Procedures 
- 2 -

 
1.9
Definitions 
- 2 -

 
SECTION 2 PARTICIPATION
 - 3 -

 
 
2.1
Eligibility to Participate 
- 3 -

 
2.2
Beneficiary 
- 3 -

 
2.3
Plan Not Contract of Employment 
- 4 -

 
SECTION 3 AMOUNT AND PAYMENT OF PLAN BENEFIT
 - 4 -

 
 
3.1
Amount of Supplemental Retirement Benefit 
- 4 -

 
3.2
Distributions 
- 4 -

 
3.3
Payment Upon Death 
- 5 -

 
3.4
Distributions To Persons Under Disability 
- 5 -

 
3.5
Benefits May Not Be Assigned or Alienated 
- 5 -

 
SECTION 4 AMENDMENT AND TERMINATION
 - 5 -

 
 
4.1
Amendment and Termination 
- 5 -

 
4.2
Successors 
- 6 -

 
SECTION 5 COMMITTEE
 - 6 -

 
 
5.1
Membership 
- 6 -

 
5.2
Powers of Committee 
- 6 -

 
5.3
Delegation by Committee 
- 7 -

 
5.4
Information to be Furnished to Committee 
- 7 -

 
5.5
Committee’s Decision Final 
- 7 -

 
5.6
Liability and Indemnification of the Committee 
- 7 -

 
SECTION 6 CODE SECTION 409A
 - 8 -

 
 
6.1
Section 409A Compliance 
- 8 -

 
6.2
Special Distribution 
- 8 -

 
APPENDIX A
 - 9 -

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Nicor Gas Supplementary Retirement Plan
 
(As Amended And Restated for Post-2004 Benefits, Effective January 1, 2008)
 
SECTION 1
General
 
1.1 History, Purpose and Effective Date.  Northern Illinois Gas Company (doing
business as Nicor Gas Company, the “Company”) previously established the Nicor
Gas Retirement Plan (now Supplement E to the Nicor Companies Pension and
Retirement Plan, the “Retirement Plan”) to provide retirement and other benefits
to or on behalf of its eligible employees and those of its affiliates which,
with the consent of the Company, adopt the Retirement Plan.  Contrary to the
desire of the Company, the amount of the benefit payable to or on account of an
employee under the Retirement Plan may be limited by reason of the application
of certain provisions of the Internal Revenue Code of 1986, as amended (the
“Code”).  Therefore, the Company previously established the NI-Gas Supplementary
Retirement Plan (the “Plan”), effective as of January 9, 1980 and amended and
restated effective January 1, 1999, to assure that affected individuals would
receive total retirement and other benefits in an amount equal to the amount
that they would have received under the Retirement Plan if certain limitations
of the Code were not applicable to the Retirement Plan.  The following
provisions constitute an amendment and restatement of the Plan, effective as of
January 1, 2008 (the “Effective Date”), in the form of the “Nicor Gas
Supplementary Retirement Plan (As Amended and Restated Effective as of January
1, 2008)”.  The Company and any affiliate of the Company which adopts the Plan
for the benefit of its eligible employees are referred to below, collectively,
as the “Employers” and individually as an “Employer”.
 
Notwithstanding any provisions of the Plan to the contrary, the provisions of
the Plan in effect on October 3, 2004 apply with respect to those Plan benefits
that were earned and vested within the meaning of Treas. Reg. §1.409A-6(a) as of
December 31, 2004, as well as the actuarial increases in value thereon
determined in accordance with Treas. Reg. §1.409A-6(a)(3)(i), with respect to
(i) each Participant who Separated from Service (as defined in subsection 1.9)
prior to or on December 31, 2007 and (ii) each Limited Participant (as defined
in subsection 1.9) whose individual agreement provides for such grandfathering
(“Grandfathered Benefits”).  The terms applicable to the Grandfathered Benefits
have not been materially modified within the meaning of Treas. Reg.
§§1.409A-6(a)(1) and (4) on or after October 3, 2004.
 
1.2 Source of Benefit Payments.  The amount of any benefit payable under the
Plan shall be paid from the general revenues of the Employer with respect to
whose former employee the benefit is payable; provided, however, that if a
Participant (as defined in subsection 2.1) has been employed by more than one
Employer, the portion of his Plan benefits payable by any such Employer shall be
in proportion to the benefit he accrued under the Plan attributable to his
period of service with that Employer.  The Company and any Employer may, but are
not required by this Plan to, establish one or more trusts, the assets of which
are subject to the claims of general creditors of the Employer or any affiliate
thereof.  An Employer’s obligation under the Plan shall be reduced to the extent
that any amounts due under the Plan are paid from any such trust.
 
 - 1 -

--------------------------------------------------------------------------------


1.3 Applicable Laws.  The Plan shall be construed and administered in accordance
with the laws of the State of Illinois to the extent that such laws are not
preempted by the laws of the United States of America.
 
1.4 Gender and Number.  Where the context admits, words in one gender shall
include the other gender, words in the singular shall include the plural and the
plural shall include the singular.
 
1.5 Notices.  Any notice or document required to be filed with the Committee (as
defined in subsection 5.1) under the Plan will be properly filed if delivered or
mailed by registered mail, postage prepaid, to the Committee, in care of the
Company, at its principal executive offices.  Any notice required under the Plan
may be waived by the person entitled to notice.
 
1.6 Action by Employers.  Any action required or permitted to be taken under the
Plan by any Employer which is a corporation shall be by resolution of its Board
of Directors, or by a person or persons authorized by its Board of
Directors.  Any action required or permitted to be taken by any Employer which
is a partnership shall be by a general partner of such partnership or by a duly
authorized officer thereof.
 
1.7 Limitations on Provisions.  The provisions of the Plan and the benefits
provided hereunder shall be limited as described herein.  Any benefit payable
under the Retirement Plan shall be paid solely in accordance with the terms and
conditions of the Retirement Plan and nothing in this Plan shall operate or be
construed in any way to modify, amend, or affect the terms and provisions of the
Retirement Plan.
 
1.8 Claims and Review Procedures.  Any claim for benefits under the Plan shall
be governed by and submitted pursuant to the rules established under the Nicor
Claims Procedures for Nonqualified Plans, as such are in effect from time to
time.  The decision of the Committee shall be conclusive, final and binding in
all respects on both the Company and the claimant.  Benefits shall be paid only
if the Committee determines that the claimant is entitled to them.
 
1.9 Definitions.
 
   (a)  
Affiliate.  The term “Affiliate” means any corporation, trade or business during
any period that it is, along with any Employer, a member of a controlled group
of corporations or a controlled group of trades or businesses (as described in
sections 414(b) and (c), respectively, of the Code).

 
(b)  
Beneficiary.  “Beneficiary” shall have the meaning described in subsection 2.2.

 
(c)  
Limited Participant.  “Limited Participant” shall have the meaning described in
subsection 2.1.

 
(d)  
Normal Retirement Age.  The term “Normal Retirement Age” means, with respect to
any Participant, the later of (i) his 65th birthday or (ii) the fifth
anniversary of the date on which he first becomes a Participant; provided,
however, that, in the case of an individual who became a Participant in the

 
- 2 -

--------------------------------------------------------------------------------


 
Retirement Plan prior to January 1, 1989, his Normal Retirement Age shall be his
65th birthday.

 
(e)  
Payment Date.  “Payment Date” shall have the meaning described in subsection
3.2(a).

 
(f)  
Plan Year.  The “Plan Year” shall be the calendar year.

 
(g)  
Separation from Service.  “Separation from Service” means the termination of the
Participant’s services to the Company and all Affiliates, whether voluntarily or
involuntarily, as determined in accordance with Treas. Reg. §1.409A-1(h).

 
(h)  
Supplemental Retirement Benefit.  “Supplemental Retirement Benefit” shall have
the meaning described in subsection 3.1.

 
SECTION 2
Participation
 
2.1 Eligibility to Participate.  Each person who was a Participant in the Plan
immediately prior to the Effective Date shall continue as a Participant in this
Plan for periods on and after Effective Date, subject to the terms and
conditions of the Plan.  Subject to the terms and conditions of the Plan, each
other employee of an Employer shall become a “Participant” in the Plan at the
time that the amount of his retirement benefit under the Retirement Plan is
limited by reason of the application of Section 415 of the Code or Section
401(a)(17) of the Code (and, in each case, the regulations and other guidance
thereunder).  Subject to the following paragraph, no other person shall become a
“Participant” in the Plan.
 
Subject to the terms and conditions of the Plan, an individual who is granted
benefits under an individual agreement (including, but not limited to, a Change
in Control Agreement) with the Company or, with the consent of the Company, an
Employer, which individual agreement provides for the payment of retirement
benefits or other deferred compensation, including benefits which are in
addition to the benefits to which the individual would otherwise be entitled
under the terms of the Retirement Plan, will be a “Participant” in the Plan
solely for purposes of the benefits to be provided under the individual
agreement and such individuals are sometimes referred to herein as “Limited
Participants”.  Each Participant (or, to the extent applicable, his Beneficiary
(as defined in subsection 2.2)) shall be entitled to receive the Supplemental
Retirement Benefit, if any, determined in accordance with Section 3 hereof.
 
2.2 Beneficiary.  Each Participant from time to time, by signing a form
furnished by the Committee, may designate any legal or natural person or persons
(who may be designated contingently or successively) to whom his benefits under
the Plan are to be paid if he dies before he receives all of his benefits
(“Beneficiary”).  A beneficiary designation form will be effective only when the
signed form is filed with the Committee while the Participant is alive and will
cancel all beneficiary designation forms filed earlier.  If more than one
Beneficiary has been designated, the balance in the Participant’s Account shall
be distributed to each such Beneficiary per capita.  Except as otherwise
specifically provided in this subsection 2.2, if a deceased Participant failed
to designate a Beneficiary as provided above, or if no designated Beneficiary
survives the Participant or dies before complete payment of the Participant’s
benefits, then his
 
- 3 -

--------------------------------------------------------------------------------


benefits shall be paid to the legal representative or representatives of the
estate of the last to die of the Participant and any designated Beneficiary.
 
2.3 Plan Not Contract of Employment.  The Plan does not constitute a contract of
employment, and participation in the Plan will not give any employee the right
to be retained in the employ of any Employer or any right or claim to any
benefit under the Plan, unless such right or claim has specifically accrued
under the terms of the Plan.
 


SECTION 3
Amount And Payment Of Plan Benefit
 
3.1 Amount of Supplemental Retirement Benefit.  Subject to the terms and
conditions of the Plan, the benefit payable under the Plan to a Participant (the
“Supplemental Retirement Benefit”) as of any date shall be an amount equal to:


(a)  
The amount of the retirement income or deferred vested income, as applicable,
that the Participant would be entitled to receive under the terms of the
Retirement Plan as of the Participant’s Separation from Service, determined
without regard to the limitations imposed by either Section 415 of the Code or
after December 31, 1994, Section 401(a)(17) of the Code, or both,



  REDUCED BY


(b)  
The amount of the benefit to which he or she is entitled under the Retirement
Plan.



For purposes of the above calculation, it shall be assumed that the
Participant’s benefit under the Retirement Plan is payable on the Participant’s
Separation from Service using the actuarial assumptions set forth in Appendix A.


If a Participant’s Supplemental Retirement Benefit under the Plan commences
prior to the Participant’s Normal Retirement Date, such Supplemental Retirement
Benefit shall be adjusted to reflect early commencement in accordance with the
applicable factors set forth in the Retirement Plan.


A Limited Participant’s Supplemental Retirement Benefit under this subsection
3.1 shall be the amount determined under such Limited Participant’s individual
agreement (including any Change in Control Agreement), including any applicable
vesting provisions.


3.2 Distributions. Distribution of a Participant’s benefits under the Plan shall
be subject to the following:
 
(a)  
Payment of the Participant’s Supplemental Retirement Benefit (and interest
thereon as provided under Section 3.2(b)) under the Plan shall commence
following the Participant’s Separation from Service, upon the earlier of (the
“Payment Date”): (i) on the first business day of the seventh month after the

 
- 4 -

--------------------------------------------------------------------------------


 
Participant’s Separation from Service; or (ii) the 90th day after the
Participant’s death.
 
If due to administrative reasons the Participant’s Supplemental Retirement
Benefit cannot be distributed on the date otherwise payable under this
subsection 3.2, then such benefit and interest thereon shall be distributed as
soon as practicable thereafter, but no later than December 31st of the calendar
year in which such distribution is otherwise payable (or the 15th day of the
third calendar month following the date otherwise payable, if
later).  Grandfathered Benefits shall be paid in accordance with the terms of
the Plan as in effect on October 3, 2004.

 
 
(b)  
Upon the Participant’s Payment Date, the actuarial equivalent of the
Participant’s Supplemental Retirement Benefit determined on the date of the
Participant’s Separation from Service, using the factors set forth on Appendix
A, plus interest on the Supplemental Retirement Benefit accumulated from the
date of the Participant’s Separation from Service through the Participant’s
Payment Date, determined using the first segment interest rate in effect at the
Participant’s Separation from Service under Section 417(e)(3)(D) of the Code,
shall be paid in a lump sum.

 
3.3 Payment Upon Death.  If a married Participant’s Separation from Service is
as a result of death, leaving a surviving spouse entitled to receive a
Pre-Retirement Spouse’s Retirement Benefit pursuant to the Retirement Plan, then
the Participant’s Supplemental Retirement Benefit shall be paid to his
Beneficiary under this Plan.  If an unmarried Participant’s Separation from
Service occurs as a result of death then notwithstanding anything contained in
this Plan to the contrary no Supplemental Retirement Benefit will be payable to
any Beneficiary under this Plan.
 
3.4 Distributions To Persons Under Disability.  In the event a Participant or
Beneficiary is declared incompetent and a conservator or other person legally
charged with the care of his person or of his estate is appointed, any benefits
to which such Participant or Beneficiary is entitled under the Plan shall be
paid to such conservator or other person legally charged with the care of his
person or of his estate.
 
3.5 Benefits May Not Be Assigned or Alienated.  The benefits payable to any
Participant or Beneficiary under the Plan may not be voluntarily or
involuntarily assigned or alienated.
 
 
SECTION 4
Amendment And Termination
 
4.1 Amendment and Termination.  While the Committee expects and intends the
Company to continue the Plan, the Committee reserves the right, at any time and
in any way, to amend, suspend or terminate the Plan; provided, however, that
subject to the following sentence and Section 6 of the Plan, neither an
amendment or termination of the Plan shall reduce or impair
 
- 5 -

--------------------------------------------------------------------------------


the interests of Participants or Beneficiaries in benefits being paid under the
Plan as at the date of any such amendment or termination or in benefits that
would be paid under the Plan as of the date of the amendment or termination if
all eligible persons retired on a retirement date under the Retirement Plan as
of the date of the amendment or termination and commenced payment of benefits
under the Plan as of that date.  Notwithstanding the preceding sentence, the
Committee may amend or terminate the Plan, at any time, to take effect
retroactively or otherwise, as deemed necessary or advisable for purposes of
conforming the Plan to any present or future law, regulations or rulings
relating to plans of this or a similar nature.  Any termination of and
subsequent distribution of benefits under the Plan shall be in accordance with
the requirements of Treas. Reg. §1.409A-3(j)(ix).
 
4.2 Successors.  The obligations of the Company and each Employer under the Plan
shall be binding on any assignee or successor in interest thereto.
 
SECTION 5
Committee
 
5.1 Membership.  The authority to manage and control the operation and
administration of the Plan shall be vested in the Compensation Committee of the
Company’s Board of Directors (the “Committee”).  Except as otherwise
specifically provided in this Section 5, in controlling and managing the
operation and administration of the Plan, the Committee shall act by the
concurrence of a majority of its then members by meeting or by writing without a
meeting.  The Committee, by unanimous written consent, may authorize any one of
its members to execute any document, instrument or direction on its behalf.
 
5.2 Powers of Committee.  Subject to the conditions and limitations of the Plan,
the Committee shall have the sole and complete authority and discretion to:
 
(a)  
Conclusively interpret and construe the provisions of the Plan and to remedy
ambiguities, inconsistencies and omissions of whatever kind or nature;

 
(b)  
Adopt, and apply in a uniform and nondiscriminatory manner to all persons
similarly situated, such rules of procedure and regulations as, in its opinion,
may be necessary for the proper and efficient administration of the Plan, and as
are consistent with the provisions of the Plan;

 
(c)  
Conclusively determine all questions arising under the Plan, including the power
to determine rights or eligibility of employees or former employees, and the
respective benefits of Participants and others entitled thereto;

 
(d)  
Maintain and keep adequate records concerning the Plan and concerning its
proceedings and acts in such form and detail as the Committee may decide;

 
(e)  
Direct all benefit payments under the Plan;

 
(f)  
Furnish the Company and its subsidiaries with such information with respect to
the Plan as may be required by them for tax or other purposes;

 
- 6 -

--------------------------------------------------------------------------------


(g)  
By unanimous action of the members then acting, employ agents and counsel (who
also may be employed by the Company and its subsidiaries or a trustee) and to
delegate to them, in writing, such powers as the Committee considers desirable;

 
(h)  
Correct any defect or omission and to reconcile any inconsistency in the Plan,
and to remedy any error in any payment made hereunder; and

 
(i)  
make all other determinations and take all other actions necessary or advisable
for the implementation and administration of the Plan.

 
Except as otherwise specifically provided by the Plan, any determinations to be
made by the Committee under the Plan shall be decided by the Committee in its
sole discretion.  Any interpretation of the Plan by the Committee and any
decision made by it under the Plan is conclusive, final and binding on all
persons.
 
5.3 Delegation by Committee.  The Committee may allocate all or any part of its
responsibilities and powers to any one or more of its members and may delegate
all or any part of its responsibilities and powers to any person or persons
selected by it.  Any such allocation or delegation may be revoked at any time.
 
5.4 Information to be Furnished to Committee.  The Company and participating
subsidiaries shall furnish the Committee such data and information as it may
require.  The records of the Company and participating subsidiaries as to an
employee’s or Participant’s period of employment, termination of employment and
the reason therefor, leave of absence, reemployment and compensation amounts
shall be conclusive on all persons unless determined to be
incorrect.  Participants and other persons entitled to benefits under the Plan
must furnish the Committee such evidence, data or information as the Committee
considers desirable to carry out the Plan.
 
5.5 Committee’s Decision Final.  To the extent permitted by law, any
interpretation of the Plan and any decision on any matter within the discretion
of the Committee made by the Committee in good faith is binding on all
persons.  A misstatement or other mistake of fact shall be corrected when it
becomes known, and the Committee shall make such adjustment on account thereof
as it considers equitable and practicable.  Notwithstanding any other provision
of the Plan to the contrary, benefits under the Plan will be paid only if the
Committee, in its discretion, determines that the applicant is entitled to them.
 
5.6 Liability and Indemnification of the Committee.  No member of the Committee
shall be liable to any person for any action taken or omitted in connection with
the administration of the Plan unless attributable to his own fraud or willful
misconduct; nor shall the Company or participating subsidiaries be liable to any
person for any such action unless attributable to fraud or willful misconduct on
the part of a director or employee of the Company or participating
subsidiaries.  The Committee and the individual members thereof shall be
indemnified by the Company or participating subsidiary against any and all
liabilities, losses, costs and expenses (including legal fees and expenses) of
whatsoever kind and nature which may be imposed on, incurred by or asserted
against the Committee or its members by reason of the performance of a Committee
function under the terms of this Plan unless such liability, loss, cost or
expense arises
 
- 7 -

--------------------------------------------------------------------------------


due to his own fraud or willful misconduct.  This indemnification shall not
duplicate but may supplement any coverage available under any applicable
insurance.  For purposes of this subsection 5.6, the term “Committee” includes
both the Committee and members of the compensation committee of the
Participant’s employer.
 
SECTION 6
Code Section 409A
 
6.1 Section 409A Compliance.  To the extent applicable, this amended and
restated Plan shall be interpreted in accordance with Internal Revenue Code
Section 409A and Department of Treasury regulations and other interpretive
guidance issued thereunder.  If the Company determines that any compensation or
benefits payable under this Plan do not comply with Code Section 409A and
related Department of Treasury guidance, the Company shall amend the Plan or
take such other actions as the Company deems necessary or appropriate to comply
with the requirements of Code Section 409A while preserving the economic
agreement of the parties.
 
6.2 Special Distribution.  Any other provision of the Plan to the contrary
notwithstanding, in the event that the IRS prevails in its claims that amounts
accrued under the Plan constitute taxable income to the Participant or his
Beneficiary for any taxable year of his, prior to the taxable year in which such
benefit accruals are distributed to the Participant or Beneficiary, or in the
event that legal counsel satisfactory to the Company, the trustee and the
applicable Participant or Beneficiary renders an opinion that the IRS would
likely prevail in such a claim, the amount subject to such income tax shall be
immediately distributed to the Participant or Beneficiary.

 
- 8 -
 

--------------------------------------------------------------------------------

 


APPENDIX A
Actuarial Assumptions
 
For purposes of calculating the amount of a Participant’s Supplemental
Retirement Benefit under the Plan, the following actuarial factors shall apply:
 
(a)  
For purposes of determining the actuarial equivalency of benefits, a
Participant’s benefit is the actuarial equivalent of any other benefit if the
actuarial reserve required to provide the same is equal to the actuarial reserve
required to provide such other benefit, computed on the basis of:

 
(i)  
Interest Discount Rate: 6.0% per year.

 
                      (ii)  
Mortality Rate Basis: Modified 1971 TPF&C

 
 
Forecast Mortality Table.

 
                 (A)  
Participant: Unisex rates determined by adding, for each age, 90% of the male
rate and 10% of the female rate from the 1971 TPF&C Forecast Mortality Table.

 
                (B)  
Beneficiary (beneficiary mortality rates are used solely for the purpose of
contingent annuitant benefit factors): Unisex rates determined by adding, for
each age, 10% of the male rate and 90% of the female rate from the 1971 TPF&C
Forecast Mortality Table.

 
(b)  
Notwithstanding the foregoing, for purposes of determining the lump sum
actuarial equivalent of a Supplemental Retirement Benefit:

 
                    (i)  
the “Applicable Interest Rate” as defined in Section 417(e)(3)(D) of the Code
for the second full calendar month immediately preceding the first day of the
calendar quarter that contains the date of the Participant’s Separation from
Service; and

 
                     (ii)  
the “Applicable Mortality Table” is the table prescribed in Rev. Rul. 2001-62.

 


 


- 9 -
 

 

